Parker, J.
(concurring)—It seems to me that the complaint of the plaintiff would not state an existing matured cause of action but for the allegation therein that the defendants “have utterly repudiated their contract and agreement with plaintiff and have denied every right and claim of plaintiff in the whole or any part of such profits.” I think the contract pleaded cannot be recovered upon until the period for the computing of the profits has terminated, which *242ordinarily would be the whole period of ten years named in the contract, because, until that period elapsed, there would be no means of knowing that there would be any profits. Indeed, the losses of the latter portion of that period might exceed the profits of the earlier portion of the period. Manifestly, under the contract as pleaded, there would then be no profits from which the plaintiff could be compensated. But the defendants may put themselves in such position as to work a termination of the contract period before the expiration of ten years, or rather in such a position that the plaintiff may elect to so regard their action. I think, when the defendants repudiated the contract and denied all right of the plaintiff to compensation thereunder, the plaintiff then became entitled to recover compensation computed upon past profits as if the entire period agreed upon were at an end; that is, the defendants having repudiated the contract, the plaintiff had the right to elect to recover then or wait until the expiration of the agreed ten-year period. I do not think the plaintiff can recover upon any profits arising after he has made such election, for the theory of his recovery must, as I view his rights, be rested upon the termination of the profit period, whether such period be at the end of the agreed ten years or at an earlier date by the election which he may be privileged to make because of the defendants’ repudiation of the contract.
I concur in the result reached by Judge Fullerton.